Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/04/2021 has been received and claims 1-16 and 19-21 are pending.
Election/Restrictions
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected group per election without traverse in the reply filed on 8/24/2021, there being no allowable generic or linking claim. 
This application is in condition for allowance except for the presence of claims 12-16 and 19-21 directed to an invention non-elected without traverse.  Accordingly, claims 12-16 and 19-21 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nikolas J. Uhlir on November 29, 2021.


in line 2 of Claim 2, delete “integral with or”;
in line 3 of Claim 3, insert --air permeable-- before “mask”;
in line 1 of Claim 11, insert --the-- before “ozone”;
in line 1 of Claims 12-13 and 15-16, delete “Withdrawn – Currently Amended” and insert --Cancelled--;
in line 1 of Claim 14, delete “Withdrawn – Previously Presented” and insert --Cancelled--;
in line 1 of Claims 19-21, delete “Withdrawn - New” and insert --Cancelled--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to inclusion of limitation of claim 4 indicated to contain allowable subject matter as well as all of limitations of intervening claims in the independent claim 1.  While prior art such as Leyva (9358316) discloses a sanitization device as discussed in paragraph 8 on pp. 3-4 of the Office Action mailed 9/02/2021, Leyva (‘316) does not specifically teach an adaptor disposed within the sanitization compartment and configured to be fluidly couple to a mask and where the adaptor includes an adaptor body having a mask supporting region and a base region; the adaptor body defines an adaptor cavity; and an ozone distribution plate that separates the adaptor cavity into a first region and a second region, the ozone distribution plate having a port configured to directly fluidly couple the distribution line to the second region. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sanitization device comprised of components, particularly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799